Exhibit 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX-V: SEA For Immediate Release AMEX: SA December 6, 2007 Preliminary Assessment Underway for Seabridge Gold’s KSM Project Toronto, Canada … Seabridge Gold announced today that it has assembled a team of independent consultants to prepare a National Instrument 43-101 Preliminary Assessment for its 100% owned Kerr-Sulphurets-Mitchell (“KSM”) project located near Stewart, British Columbia, Canada. The Preliminary Assessment will establish a project development scenario for KSM including preliminary capital and operating cost estimates. The study is expected to be completed by the end of 2008. As background, Seabridge acquired a 100% interest in KSM in June 2000 when the prices of gold and copper were significantly lower than today. The project is well located close to the operating Eskay Creek mine and its all-weather road to Stewart (see attached map). Highway #37 also offers excellent access to several possible sites staked for processing facilities. At the time of its acquisition, two separate deposits had been previously identified
